Calhoun, President:
This case was decided by the Court on February 13, 1962, the opinion being reported in 123 S. E. 2d 886, to which opinion reference is made for a statement of pertinent facts.
On May 1,1962, the Court granted a rehearing in this case and also in the case of Turner v. State Compensation Commissioner, et al., the original opinion therein being reported in 123 S. E. 2d 880; and both cases were again submitted for decision on written briefs and oral arguments of counsel for the respective parties.
The original decision in the instant case is, on this rehearing, now adhered to for reasons stated in the opinion filed simultaneously herewith on rehearing in the case of Turner v. State Compensation Commissioner et al.

Reversed and remanded.